DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 38
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 8, 25, 26, and 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The abstract is greater than 150 words in length (156 words counted)   
Page 6, line 21 “top part 35” should state “top part 36”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, it is unclear what “a casing frame” is intended to be with respect to the window, wall opening, and edge. Claim for states “the casing frame comprises the shoulder,” while the claim it depends upon, claim 1, states “wall opening has an edge and is provided with a shoulder on said edge.” Is the casing frame the same as the edge in claim 1? For examination purposes, the examiner will interpret the edge as being a section of the casing frame or the same as the casing frame.
	Regarding claim 6, it is unclear what “a casing frame” is, similar to claim 4 rejection above. It is also unclear if the “window opening” is the same opening as the “wall opening” in claim 1, “an openable window” is the same as the “a window” in claim 1, “a protrusion” is the same as “a protrusion” in claim 1, “a shoulder” is the same as the “a shoulder” in claim 1, and if the “a closed position” is the same as the “closed position” in claim 1. For examination purposes, the examiner will interpret “a casing frame” the same as claim 4, and will interpret the claim limitations as they were stated in claim 1 because claim 6 depends on 5 which depends on 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peter Winston Lambert (GB 2282178 A), hereinafter referred to as Lambert, in view of Philip C. Johnson (US 4003047 A), hereinafter referred to as Johnson.

    PNG
    media_image1.png
    365
    526
    media_image1.png
    Greyscale

In regards to claim 1, Lambert teaches a window that hinges along a hinge side thereof (page 1, line 10 describes the window’s rotation, an therefore must have a hinge and hinge side), wherein said window is provided with a closing means for keeping the window (3) in a closed position, wherein an edge (10) is provided with a shoulder (13) on said edge (10), wherein the closing means comprise a closure having a handle (12) which is connected for rotation about a pivot axis (see FIG 2) to the window (3) and having a protrusion (8), wherein said handle (12) is displaceable between a first position round said pivot axis (see FIG 2) and a second position (the second position is considered the open position where page 3, lines 20-26 describes the open position being an anticlockwise rotation, as seen in FIG 1, of approximately 90 degrees) round said pivot axis (see FIG 2), wherein said protrusion (8) engages with said shoulder (13) on said edge (10) in a closing co-operation in said first position of said handle (12), wherein said protrusion (8) disengages from said shoulder (13) in order to release the window (3) in said second position of said handle (12), wherein said pivot axis (see FIG 2) makes an obtuse angle (see FIG 2) with said window (3), which angle opens toward said hinge side of said window (3), wherein said handle is oriented substantially parallel to the window (3) in said first position, and wherein said handle (12) points at an acute angle  toward said hinge side in said second position (Page 3, lines 24-26 describe the second position of the closure at a 90 degree anticlockwise rotation of the protrusion, which rotates the handle as well and therefor will have the handle pointing toward where the hinge must be with an acute angle with the window pane). 
Lambert does not teach a mobile accommodation comprising a wall with a wall opening in which a window is arranged.
Johnson teaches a mobile accommodation (column 1, lines 13-22 describes that a latching device similar to that taught by Lambert being used in a number of applications such as recreational vehicles, which a mobile accommodation is considered) comprising a wall with a wall opening in which a window is arranged (it is known in the art that a window of a mobile accommodation requires a wall opening in which a window is arranged or mounted to, wherein a wall opening requires a wall. Therefore, all windows in prior art of mobile accommodations can be considered to be arranged in a wall opening which is within a wall). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the closure, window, and edge of Lambert in a mobile accommodation as taught by Johnson in order to achieve the expected result of providing latching means for a window. 
In regards to claim 2, Lambert (in view of Johnson) teaches the mobile accommodation as claimed in claim 1, wherein the closure comprises a base part (6) which is firmly connected to the window (3) at a first interface (see FIG 2), wherein the closure comprises a top part (9) from which the handle (12) extends, wherein the top part (9) is connected for rotation about the pivot axis (see FIG 2) to the base part (6) at a second interface (see FIG 2), and wherein the second interface (see FIG 2) makes an acute angle (see FIG 2) with the first interface (see FIG 2), which acute angle is at least substantially complementary to the obtuse angle of the pivot axis (geometric laws require the acute angle between the first and second interface be complementary to the obtuse angle of the pivot axis when subtracted from the obtuse angle).  
In regards to claim 3, Lambert (in view of Johnson) teaches a mobile accommodation as claimed in claim 1, wherein the closure comprises manually releasable locking means which fix the closure in the first position (the handle in considered a manually releasable locking means because of it being a solid component without any electronic or other means designed to operate it, and it locks the window to the frame).  
In regards to claim 4, Lambert (in view of Johnson) teaches a mobile accommodation as claimed in claim 1, wherein a casing frame (4) surrounds the window (3), wherein the window (3) is placed via the casing frame (4) in the wall opening, and wherein the casing frame (4) comprises the shoulder (13) with which the protrusion (8) of the closure is in engagement in a closed position of the window (3).  
In regards to claim 5, Lambert (in view of Johnson) teaches a closure of the type as applied in the mobile accommodation as claimed in claim 1 (see claim 1).  
In regards to claim 6, Lambert (in view of Johnson) teaches a framed window for a mobile accommodation, comprising a casing frame (4) with a window opening in which an openable window (3) is mounted, which window (3) is provided with the closure as claimed in claim 5, a protrusion (8) of which is in engagement with a shoulder (13) extending from the casing frame in (4) a closed position of the window (3).  
In regards to claim 7, Lambert (in view of Johnson) teaches a mobile accommodation as claimed in claim 2, wherein the closure comprises manually releasable locking means which fix the closure in the first position (the handle in considered a manually releasable locking means because of it being a solid component without any electronic or other means designed to operate it, and it locks the window to the frame).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        Tuesday, May 10, 2022

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675